By the Court.
The Pub. Sts. c. 167, § 6, require that “ in actions of tort for breaking and entering the plaintiff’s close, the place of the alleged trespass shall be designated in the declaration by name, abuttals, or other proper description.” The defendant in the present case did not demur to the declaration, *533or ask the court to order the plaintiffs to file a statement of any particulars concerning the nature and grounds of the action, pursuant to the Pub. Sts. c. 167, § 61; but at the trial he asked the court to rule that the place was not sufficiently described in the declaration, and this the court refused to do. We cannot say that the defendant was entitled to this ruling as matter of law. See Forbush v. Lombard, 13 Met. 109, 113; Sawyer v. Ryan, 13 Met. 144; Hall v. Mayo, 97 Mass. 416.

Exceptions overruled.